Wallace, J.
I have carefully examined the brief and authorities submitted by the counsel for Mr. Villard on the petition for a rehearing, but am unable to see liow he, as a promoter and abettor of the acts which have worked an equitable wrong to the complainants, can escape responsibility to the same extent with the corporation he rep*834resented. The petition for a rehearing has been considered on the merits; that is, as though the cause were here upon' a rehearing.
An order is directed denying the prayer of the petition.